Citation Nr: 0510416	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  04-00 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to service connection for a low back disorder.  

2.	Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 2003 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for a low back 
disorder, and a July 2003 rating decision that denied service 
connection for PTSD.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

A low back disorder, including degenerating disc and joint 
disease, was not evident during service or until many years 
thereafter and is not shown to have been caused by any in-
service event.


CONCLUSION OF LAW

A low back disorder, including degenerating disc and joint 
disease, was neither incurred in nor aggravated by service 
nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  The law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA, which 
was published on August 29, 2001 has been codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished a letter in March 2002, prior to the 
July 2002 adjudication of the issue, that provided 
notification of the information and medical evidence 
necessary to substantiate this claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
that he believes pertains to the claim.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. 3.159(b) (2003); Quartuccio v. 
Principi 16 Vet. App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The veteran is seeking service connection for the residuals 
of a low back injury that he states occurred while he was on 
active duty.  Review of the service medical records shows no 
complaint or manifestation of a low back disorder.  On 
examination for separation from service, clinical evaluation 
of the spine was normal.  

Review of medical evidence of treatment that the veteran 
received following service includes records from a private 
facility dated from early 1999.  These show that the veteran 
was seen for complaints of back pain, without radicular 
symptoms, in January 1999.  At that time, the veteran stated 
that he had been bending over a machine and had the acute 
onset of back pain.  He reported that he had been involved in 
a motor vehicle accident one year earlier for which he sought 
treatment at a private chiropractor with resolution of the 
pain.  In July 1999, he was surgically treated for L5-S1 disc 
herniation, lumbar spinal instability, and sciatica.  A 
discectomy was performed.  VA outpatient treatment records, 
dated from November 2001 to March 2002, show that the veteran 
was status post lumbar discectomy and that he received 
treatment for complaints of back pain.  The medical records 
received give no indication that the veteran's disorder was 
related to service.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

While the veteran claims that he sustained an injury of the 
low back while he was on active duty, there is no objective 
evidence of any back disability from records made at the time 
he was in service.  The earliest complaint of back pain noted 
in the records dates from January 1999, some 30 years after 
the veteran was released from active duty.  The records at 
that time, noted that the veteran had been involved in a 
motor vehicle accident one year earlier and that the current 
episode of back pain originated while the veteran was bending 
over a machine.  There is no indication whatsoever that the 
back pain is related to service in any way.  Under these 
circumstances, the preponderance of the evidence is against 
the claim for service connection for a low back disorder, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for a low back disorder is denied.  


REMAND

In West v. Brown, 7 Vet. App. 70 (1994), the United State 
Court of Appeals for Veterans Claims (Court) held that in 
addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.

The veteran has contended that he was subjected to stressful 
events while serving in Vietnam.  A review of his personnel 
records shows that he served in Vietnam as a cook from 
September 1967 to September 1968.  He was assigned to the 
11th Armed Cavalry Regiment.  These records show that he 
participated in one campaign.  He has claimed service 
connection for PTSD as a result of events that occurred while 
he was stationed in Vietnam.  He has not, as yet, given 
sufficient detail of these events for a verification to be 
attempted, nor for a determination to be made regarding 
whether he engaged in combat with the enemy.  He has, 
however, been diagnosed by a VA physician in VA outpatient 
treatment reports as having PTSD.  Under these circumstances, 
additional development is believed to be warranted.  

The case is remanded for the following:

1.	The RO should request from the veteran a 
statement containing as much detail as 
possible regarding the stressors to 
which he was exposed during service.  
The veteran should be asked to provide 
specific details of the claimed 
stressful events during service, such as 
dates, places, detailed descriptions of 
the events, his service units in 
Vietnam, duty assignments and the names 
and other identifying information 
concerning any individuals involved in 
the events.  He should be informed that 
he should attempt to specify events 
within time periods of two month 
intervals.  He should also be told that 
the information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action. 

2.	The RO should forward the veteran's 
statement and prior statements of 
alleged service stressors (along with 
copies of his service personnel records 
and any other relevant evidence) to U. 
S. Armed Services Center for Unit 
Records Research (CURR), 7798 Cissna 
Road, Suite 101, Springfield, VA 22150- 
3197.  The CURR should be requested to 
provide any information available which 
might corroborate the veteran's alleged 
stressors and any other sources that may 
have pertinent information.

3.	If the RO verifies the presence of an 
inservice stressor, a VA examination 
should be performed by a psychiatrist in 
order to determine the etiology, nature 
and severity of any psychiatric illness, 
to include PTSD.  The claims folder and 
a copy of this Remand must to be made 
available to the examiners in 
conjunction with the examination.  All 
indicated tests are to be conducted.  
The RO is to inform the examiner that 
only a stressor(s) which has been 
verified by the RO or the Board may be 
used as a basis for a diagnosis of PTSD.  
If the diagnosis of post-traumatic 
stress disorder is deemed appropriate, 
the examiner should specify whether each 
stressor found to be established by the 
record was sufficient to produce the 
post-traumatic stress disorder, and 
whether there is a link between the 
current symptomatology and one or more 
of the inservice stressors.  A complete 
rational of any opinion expressed should 
be included in the examination report.

4.	Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


